UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7116



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW DALCOSTA HAMBLIN, a/k/a Drew,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-348-A, CA-97-828-AM)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew Dalcosta Hamblin, Appellant Pro Se. James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Dalcosta Hamblin seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999) and his subsequent motion for withdrawal of the deci-

sion and motion for enlargement of time.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See United States

v. Hamblin, Nos. CR-92-348-A; CA-97-828-AM (E.D. Va. Apr. 20 & June

9, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2